UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7697



JEAN BERNARD GERMAIN,

                                              Plaintiff - Appellant,

          versus


THOMAS CORCORAN, Warden of M.C.A.C.; LENA
KENT, Lieutenant; DANIEL STIELPER, Correction-
al Officer,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-00-195-JFM)


Submitted:   March 22, 2001                 Decided:   March 29, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jean Bernard Germain, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jean Bernard Germain appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Germain v. Corcoran, No. CA-00-195-JFM (D. Md.

Nov. 16, 2000).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2